217 F.2d 646
Thoger Gronborg JUNGERSEN, Plaintiff-Appellant,v.AXEL BROS., Inc., et al., Defendants-Appellees.
No. 65.
Docket 23162.
United States Court of Appeals, Second Circuit.
Argued December 10, 1954.
Decided December 20, 1954.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
Plaintiff, Thoger Gronborg Jungersen, appeals from a summary judgment dismissing his complaint to vacate and set aside, for fraud, the judgment in Jungersen v. Baden, D.C.S.D.N.Y., 69 F.Supp. 922, affirmed 2 Cir., 166 F.2d 807, affirmed 335 U.S. 560, 69 S.Ct. 269, 93 L. Ed. 235, holding invalid his patent No. 2,118,468 as issued by the United States Patent Office.
Elliott L. Biskind, New York City (Arthur J. Brothers, New York City, on the brief), for plaintiff-appellant.
John Vaughan Groner, New York City (William K. Kerr, New York City, on the brief), for defendants-appellees.
Before CLARK, Chief Judge, and MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Ryan, D.C.S.D.N.Y., 121 F.Supp. 712.